DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 05/02/2021 presented argument/s with respect to the rejection/s of claims 1, 2, 4, and 6-17.  Claims 1, 2, 4, and 6-17 are pending and remain rejected.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 6-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Konuma (US 20130322056 A1) in view of Hartwig (US 20150153636 A1).
Regarding claim 1, Konuma teaches a projector (Fig. 1-7), comprising: a light source module (1) configured to provide an illumination beam; a collimating lens (5 and 6) configured to receive and transmit the illumination beam, the collimating lens (5 and 6) comprising a first part and a second part ([0030]-[0032], [0049]-[0050], [0065]-[0068], [0082]-[0085], [0100]-[0103]), and an axle (8) positioned between the first part and the second part; a wavelength conversion module (7, 25) configured to receive the illumination beam through the first part and accordingly generate an excitation beam toward the first part and the second part; and a dichroic component (3; 23a, 24a, 31a, or 34a) disposed on a position corresponding to the first part, the dichroic component (3; 23a, 24a, 31a, or 34a) being configured to reflect the illumination beam to the first part and be passed through by the excitation beam  (Fig. 1, 3, 4, 6, and 7). 
Konuma does not teach a light penetrating component connected to the dichroic component side by side and disposed on a position corresponding to the second part, the illumination beam and the excitation beam passing through the light penetrating component, the light penetrating component having an optical diffusion property used to diffuse the illumination beam and the excitation beam.
Hartwig teaches a light penetrating component (12/18) connected to the dichroic component (18/12) side by side and disposed on a position corresponding to the second part, the illumination beam and the excitation beam passing through the light penetrating component, the 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Konuma with Hartwig; because it allows providing similar scattering angular properties for excitation and illumination lights to improve light uniformity.
Regarding claim 2, Konuma further teaches the axle (8) is a central axle (8) of the collimating lens (5 and 6; Fig. 1, 3, 4, 6, and 7). 
Regarding claim 6, Konuma further teaches when the dichroic component (23a, 24a, 31a, or 34a) is configured to be passed through by the illumination beam and reflect the excitation beam (Fig. 3, 4, 6, and 7), the projector further comprises: a first reflecting component (23b, 24b, 31b, or 34b) connected to the dichroic component (23a, 24a, 31a, or 34a) and disposed on a position corresponding to the second part, the first reflecting component (23b, 24b, 31b, or 34b) being used to reflect the illumination beam and the excitation beam.
Regarding claim 7, Konuma further teaches the wavelength conversion module (7, 25) comprises a first region (7B, 25B) and a second region (7G, 25G), the first region (7B, 25B) is used to reflect the illumination beam emitted from the first part to the second part, the second region (7G, 25G) has a wavelength conversion coating, the wavelength conversion coating is used to receive the illumination beam and generate the excitation beam. 
Regarding claim 8, Konuma further teaches wavelength conversion coating contain fluorescent materials i.e., being phosphor powder or quantum dot material ([0028] of US 20090116214 A1). 
Regarding claim 9, Konuma further teaches the wavelength conversion module (7, 25) is rotatable ([0029], [0045], [0064]). 

Regarding claim 11, Konuma further teaches a first condenser lens (11/12) disposed between the dichroic component (3; 23a, 24a, 31a, or 34a) and the light guiding component (13), and configured to converge the illumination beam and the excitation beam. 
Regarding claim 12, Konuma further teaches the light source (1) is disposed on a position corresponding to the dichroic component (3; 23a, 24a, 31a, or 34a; Fig. 1, 3, 4, 6, and 7). 
Regarding claim 16, Konuma further teaches the illumination beam is blue light, the dichroic component (3; 23a, 24a, 31a, or 34a) is used to reflect the blue light and be passed by other color light, or is used to be passed by the blue light and reflect other color light (Fig. 1, 3, 4, 6, and 7; [0024]). 

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liao ‘757 (US 20180299757 A1) in view of Hartwig (US 20150153636 A1).
Regarding claim 1, Liao ‘757 teaches a projector (Fig. 8), comprising: a light source module (211/212) configured to provide an illumination beam; a collimating lens (230) configured to receive and transmit the illumination beam, the collimating lens (230) comprising a first part and a second part (Fig. 8), and an axle (230a) positioned between the first part and the second part (Fig. 8); a wavelength conversion module (840) configured to receive the illumination beam through the first part and accordingly generate an excitation beam toward the first part and the second part; and a dichroic component (221/222, 820) disposed on a position 
Liao ‘757 does not teach a light penetrating component connected to the dichroic component side by side and disposed on a position corresponding to the second part, the illumination beam and the excitation beam passing through the light penetrating component, the light penetrating component having an optical diffusion property used to diffuse the illumination beam and the excitation beam.
Hartwig teaches a light penetrating component (12/18) connected to the dichroic component (18/12) side by side and disposed on a position corresponding to the second part, the illumination beam and the excitation beam passing through the light penetrating component, the light penetrating component having an optical diffusion property used to diffuse the illumination beam and the excitation beam (Fig. 4, 5, and 9; [0021], [0064]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liao ‘757 with Hartwig; because it allows providing similar scattering angular properties for excitation and illumination lights to improve light uniformity.
Regarding claim 2, Liao ‘757 further teaches the axle (230a) is a central axle (230a) of the collimating lens (230; Fig. 8). 
Regarding claim 4, Liao ‘757 further teaches a transparent substrate (823) disposed on a position corresponding to the first part and the second part, the transparent substrate comprising a first area and a second area, the first area being covered by a coating to form the dichroic component (221/222), and the second area being the light penetrating component (823). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma in view of Hartwig and in further view of Liao ‘851 (US 20160327851 A1).

Liao ‘851 teaches a second condenser lens (50) disposed between the light source module (112) and the dichroic component (130), and configured to converge the illumination beam projected onto the dichroic component (130; Fig. 1A and 1B). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Konuma and Hartwig with Liao ‘851; because it allows increasing the light output of the light source.

Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Konuma in view of Hartwig and in further view of Tanaka (US 20160238923 A1).
Regarding claim 14, neither Konuma nor Hartwig teaches a light diffusing component disposed between the light source module (1) and the dichroic component (3; 23a, 24a, 31a, or 34a), and configured to diffuse the illumination beam.
Tanaka teaches a light diffusing component (28) disposed between the light source module (21) and the dichroic component (29), and configured to diffuse the illumination beam. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Konuma and Hartwig with Tanaka; because it allows producing a desired beam profile.

Tanaka teaches a second reflecting component (26) configured to reflect the illumination beam toward the dichroic component (29).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Konuma and Hartwig with Tanaka; because it allows placing the light source at a desired location.
Regarding claim 17, neither Konuma nor Hartwig teaches the excitation beam being yellow light.
Tanaka teaches the excitation beam being yellow light (Fig. 3A and 8A; [0039], [00446]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Konuma and Hartwig with Tanaka; because it allows outputting desired colors.

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejections of all pending claims are maintained.
Regarding claim 1, applicant/s argue 
Hartwig discloses the light module 10 for a projection device and utilizes the first excitation radiation source 22 and the second excitation radiation source 24 to respectively emit the first excitation radiation 20 and the second excitation radiation 26.

In the present invention, the illumination beam is reflected by the dichroic component and the wavelength conversion module to pass through the light penetrating component, and the excitation beam is generated by the wavelength 
Examiner respectfully disagrees.  Hartwig, with respect the embodiments shown in Fig. 4, 5, and 9, explicitly and clearly teaches a light penetrating component (e.g., 12) connected to the dichroic component (e.g., 18) side by side and disposed on a position corresponding to the second part, the illumination beam (30) and the excitation beam (26) passing through the light penetrating component (12; [0056]), the light penetrating component (12) having an optical diffusion property used to diffuse the illumination beam and the excitation beam (Fig. 4, 5, and 9; [0021], [0054]-[0056], [0064]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882